Title: To Alexander Hamilton from Edward Stevens, 9 October 1799
From: Stevens, Edward
To: Hamilton, Alexander


          
            Sir
            Virginia Culpeper Ct. House Octobr. 9th. 1799
          
          It is at the Solicitation of Majr. Wm. Campble that I take ye. liberty of troubling you with this, He informs me he is about to make application to yo. for a  deputy Inspectors Place in the Army. I was acquainted with ye. Majr. while he was an Officer in ye. American Army, in the Revolution, and from my General Knowledge of him, I think I    can venture to say, should he be fortunate enough to Succeed to the appointment he will fill it, with Satisfaction to his Superiors, and Reputation to himself.
          I am with all Respect & Friendship Sir Your hum: Servt.
          
            Edward Stevens
          
        